UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6860


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN ARNETTE WATTS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00086-RAJ-2)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Arnette Watts, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin    Arnette    Watts    appeals    the    district    court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         United States v. Watts, No. 2:04-cr-00086-RAJ-2

(E.D. Va. May 14, 2015); see United States v. Mann, 709 F.3d
301,   304-05    (4th     Cir.    2013)   (reviewing    the   disposition        of   a

§ 3582(c)(2) motion for an abuse of discretion).                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the    materials    before    this    court    and

argument would not aid the decisional process.


                                                                           AFFIRMED




                                           2